DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-22-22. The species restriction (Office action mailed 2-2-22) is withdrawn in that the claims are not considered to include patentably distinct species. Also, it is noted that the claims do not recite “traditional printing”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 100.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 	
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, the antecedent of “the polymeric ink” (L7) is not clearly defined in that two polymeric ink forms have been previously defined: one that is digitally printed and one that is cured (which was -- before curing – that which was digitally printed). It is suggested that “, after curing,” be inserted polymeric ink” (L7).
Claim 13, the antecedent of “the polymeric ink” (L1) is not clearly defined in that two polymeric ink forms have been previously defined: one that is digitally printed and one that is cured (which was -- before curing – that which was digitally printed). Clarification is respectively requested.
Claim 18, “the step of” (L3) lacks antecedent basis. It is suggested that the phrase be removed.
Claim 19, the antecedent of “the polymeric ink” (L5) is not clearly defined in that two polymeric ink forms have been previously defined: one that is digitally printed and one that is cured (which was -- before curing – that which was digitally printed). Clarification is respectively requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amcor (WO 2017/157615 A1) in view of Bensur (EP 1 232 855 A2).
Claim 10, Amcor teaches a retort method of making printed flexible packaging (¶1 ¶2), comprising: 
●providing a flexible packaging substrate having a printable surface (¶2 ¶29) and
necessarily having a food contact surface given that the printed flexible packaging is for packaging food (¶31 ¶53); 
●digitally reverse printing a polymeric ink onto the printable surface (¶27 ¶28 ¶29 ¶30); 
●curing the polymeric ink using electron beam irradiation (¶29 ¶31); and 
●laminating a cover film (i.e. “additional layer” p5 L15; ¶29)) onto the polymeric ink, after
curing, and the printable surface with an adhesive to produce a printed flexible packaging material (¶47 ¶49 ¶53). 
Claim 10, Amcor does not teach using a solvent-less adhesive as the adhesive used to laminate the cover film.
However, Bensur teaches a flexible packaging for food (¶1 ¶2 ¶17) comprising a solvent-less adhesive as the adhesive to bond layers of the packaging together to form the packaging. Specifically, layers 12A and 12B are adhered along mated edges to form the package (¶17). The solvent-less adhesive is of materials approved according to the FDA for use in food packaging (¶7 ¶23). The adhesive is of low molecular weight and does not require other materials for dispersion; and, the adhesive functions well in retort lamination.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Amcor using a solvent-less adhesive as the adhesive used to laminate the cover film in that Bensur teaches that solvent-less adhesives are of materials approved according to the FDA for use in food packaging – and that these adhesives are of low molecular weight and do not require other materials for dispersion; and, the adhesives function well in retort lamination.
	Claim 11, Amcor teaches that the electron beam irradiation is provided in a dose of from 15kGy to 100kGy (¶92) which range incorporates the complete claimed range of about 50 kGy to about 150 kGy, thus meeting the limitation of the claim.
Claim 12, Amcor teaches that the electron beam irradiation is provided in a dose of from 15kGy to 100kGy (¶92) which range overlaps the claimed range of about 100 kGy to about 120 kGy, thus meeting the limitation of the claim.
Claim 13, Amcor teaches that the polymeric ink comprises a (co)polymer of one or more of (meth)acrylic acid, alkyl (meth)acrylates, ethylene, and vinyl acetate (¶74).
Claims 14-15, Amcor teaches that the printable surface comprises a polymer of polyethylene (claim 14) – i.e. polyethylene terephthalate (claim 15) (¶86 ¶100 ¶105). Though not required by the claims in that such are written in the alternative, the other printable surfaces are conventional and well-known in the art.
Claim 16, Amcor teaches that the cover film comprises a polymer of polyethylene – i.e. polyethylene terephthalate (¶41 ¶45 ¶46). Though not required by the claims in that such are written in the alternative, the other cover films are conventional and well-known in the art.
Claim 19, the above discussion of Amcor applies herein.  
Claim 19, Amcor does not teach using a solvent-less adhesive as the adhesive used to laminate the cover film.
The above discussion of Bensur applies herein.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Amcor using a solvent-less adhesive as the adhesive used to laminate the cover film in that Bensur teaches that solvent-less adhesives are of materials approved according to the FDA for use in food packaging – and that these adhesives are of low molecular weight and do not require other materials for dispersion; and, the adhesives function well in retort lamination.
Further for claim 19, Amcor teaches laminating the polymeric ink, after curing, and the printable surface with an adhesive to a pre-laminate (i.e. inner structure; ¶31 ¶36) comprising a sealant layer (¶31 ¶36) to produce a printed flexible packaging material.
Claim 19, Amcor does not teach using a solvent-less adhesive as the adhesive used to laminate with the pre-laminate.
The above discussion of Bensur applies herein. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Amcor using a solvent-less adhesive as the adhesive used to laminate with the pre-laminate in that Bensur teaches that solvent-less adhesives are of materials approved according to the FDA for use in food packaging – and that these adhesives are of low molecular weight and do not require other materials for dispersion; and, the adhesives function well in retort lamination.

Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amcor (WO 2017/157615 A1) in view of Bensur (EP 1 232 855 A2) as applied to 10-16 and 19 above, and further in view of Wade (EP 0143567 A2).
	Claims 17 and 20, the above discussions of Amcor and Bensur apply herein.
Claims 17 and 20, Amcor modified does not teach that the cover layer has a matte or a gloss finish.
Wade teaches a packaging film for use when packaging food (pg1 ¶1 ¶2). The packaging film comprises polyethylene terephthalate where a cover layer is applied to the base layer which has a surface that is enhanced – by way of providing surface gloss (pg3 ¶1; p4 ¶2; pg5 ¶3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Amcor modified that the cover layer has a surface that enhances the appearance of the packaging by way of providing surface gloss -- as taught by Wade. Note that although not required by the claim because such is written in the alternative, matte surfaces are conventional and well-known in the art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amcor (WO 2017/157615 A1) in view of Bensur (EP 1 232 855 A2) as applied to 10-16 and 19 above, and further in view of Krone (US 2004/0026921 A1).
Claim 18, Amcor teaches subjecting the printable surface to a corona treatment before digitally printing the polymeric ink onto the printable surface (¶85 ¶86 ¶100 ¶105). 
Claim 18, Amcor modified does not teach that the corona treatment has a power from about 400 W to about 2500 W.
Krone teaches in paragraph 87 that to achieve a high level of anchoring of printing ink to a polymeric material, corona treatment is performed on the surface of the polymeric material at a power of 0.2 to 2kW (i.e. 20W-2000W (¶127). This corona treatment power range overlaps the claimed range of about 400 W to about 2500 W – thus meeting this limitation of the claim; and, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Amcor modified that the corona treatment has a power from 20W to 2000W because Krone teaches that this range provides for optimal anchoring of the printed ink to the polymeric surface. 
Also, Krone teaches that the corona treatment power is adjustable – thus demonstrating the power to be a result effective variable for the benefit of improved anchoring of the print to the surface. 
It would have been obvious  to a person having ordinary skill in the art, before the effective filing date of the invention, to have optimized the corona treatment power in Amcor modified to achieve optimal anchoring of the printed ink to the surface
Also, in support thereof, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Amcor modified teaches the general conditions of the claim, including the same interest of packaging material used for packing food. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Takehara teaches making food packaging. JP 2000203009 A teaches making a packaging material by way of retort lamination. Wood teaches packaging film and corona treatment. Claes teaches a radiation curable inkjet printing method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745